TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00302-CR



                                 William Roy Bird, Appellant

                                               v.

                                 The State of Texas, Appellee


             FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
         NO. 2C08-09000, HONORABLE GERALD M. BROWN, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant has filed an amended motion to dismiss his appeal. The motion is signed

by appellant and complies with rule 42.2. See Tex. R. App. P. 42.2(a). We grant the motion and

dismiss the appeal. See id.



                                                    ____________________________________

                                                    David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: December 15, 2010

Do Not Publish